Citation Nr: 0331859	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart attack or stroke, claimed as due to VA medical 
treatment.

2.  Entitlement to an increase in a 30 percent rating for 
bronchial asthma.

3.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
partly from a May 1999 RO decision which denied compensation 
under 38 U.S.C.A. § 1151 for heart attack or stroke, claimed 
as due to VA medical treatment.  The veteran also appeals a 
July 2000 RO decision which denied an increase in a 30 
percent rating for service-connected bronchial asthma, and 
also denied a TDIU rating.  In May 2001, the Board remanded 
the case for additional action.  In August 2003, the Board 
granted a request to advance the case on the Board's docket.

The present Board decision addresses the claim for 
compensation under 38 U.S.C.A. § 1151 for heart attack or 
stroke, and the claim for an increased rating for bronchial 
asthma.  The issue of entitlement to a TDIU rating is the 
subject of the remand at the end of the Board decision.


FINDINGS OF FACT

1.  VA treatment has not resulted in the veteran having 
additional disability involving heart attack or stroke.
 
2.  The veteran's bronchial asthma is manifested by impaired 
breathing, and results on pulmonary function studies include 
post-bronchodilator FEV-1 of 41 percent of predicted.  






CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for heart attack or stroke, claimed as due to VA medical 
treatment, are not met.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. §§ 3.358, 3.800 (2003).

2. The criteria for a 60 percent rating for bronchial asthma 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
heart attack and stroke, claimed as due to VA medical 
treatment.  He also claims an increase in a 30 percent rating 
for his service-connected bronchial asthma.  

Through correspondence, rating decisions, statements of the 
case, supplemental statements of the case, and the Board's 
prior remand, the VA has notified the veteran with regard to 
the evidence necessary to substantiate these claims, and of 
his and the VA's mutual responsibilities for obtaining 
evidence.  Relevant identified medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

A.  Compensation under 38 U.S.C.A. § 1151
 for heart attack or stroke

The evidence shows that the World War II veteran is service-
connected for bronchial asthma.  Many years after service he 
developed cardiovascular disease, including hypertension and 
arteriosclerotic heart disease.  A claim for secondary 
service connection for cardiovascular disease (as allegedly 
due to bronchial asthma), and an application to reopen such 
claim, has been denied in prior final RO and Board decisions, 
and such matter is not now on appeal.  The veteran now claims 
compensation under 38 U.S.C.A. § 1151 for heart attack and 
stroke, alleging he has such problems and that they are due 
to VA medical treatment.

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the veteran's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 
38 U.S.C.A. § 1151 (and the related regulations, 38 C.F.R. 
§§ 3.358, 3.800) in effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease or  
injury, or the aggravation of an existing disease or injury, 
as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability, compensation shall be awarded in the same manner 
as if the disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (2003).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
upon which the claim is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  The regulation further 
provides, in part, that benefits will not be payable for the 
continuance or natural progress of disease or injury for 
which VA treatment is authorized.  38 C.F.R. § 3.358(b)(2).  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability in fact resulted 
from VA treatment, was not a necessary consequence of VA 
treatment, and was not the result of natural progress of 
medical condition. 

The veteran asserts that the medication Verapamil was 
prescribed him by VA in 1992, subsequent to which, after 
taking only one capsule, he suffered a "stroke".  On a 
separate submission, he clarifies that his taking of the 
prescribed Verapamil merely almost produced a stroke and 
possible heart attack.  He additionally states that although 
he had been taking Theophylline for years as prescribed by 
VA, such medication was taken away by two VA home care nurses 
who worked under the supervision of a VA physician who, 
however, the veteran never saw.  He asserts that shortly 
thereafter, on either May 29 or June 3, 1997, the medication 
Isosorbide Dinitrate ("Isordil" being the brand name) was 
prescribed him by VA.  He maintains that, when he objected 
that he had never used Isordil, he was told that such 
medication would help him.  He says that after initially 
taking such medication on the morning of June 5, 1997, he 
became disoriented approximately one hour later and fell to 
his kitchen floor, sustaining a head abrasion and, in 
addition, immediately thereafter his pacemaker did not 
function properly.  He contends that the VA improperly 
prescribing him the medication Verapamil as well as 
discontinuing his Theophylline in favor of Isordil.  In April 
1995, the veteran submitted a newspaper article indicating 
that certain hypertension drugs, including Verapamil, may 
actually increase the risk of a heart attack.

VA treatment reports, dated from 1990 to 2002, from the VA 
Medical Center in Bay Pines, Florida, reflect that the 
veteran's prescribed medications at that time included 
Theophylline and Verapamil.  A report pertaining to his 
hospitalization at a VA facility in October 1992 makes no 
reference to any cardiac or cerebrovascular event.  The 
report noted that he was admitted for evaluation with 
complaints of dizziness and near syncope.  He was discharged 
with diagnoses of atypical chest pain, sinus bradycardia, 
diabetes mellitus, type II, chronic obstructive pulmonary 
disease, and history of carcinoma of the prostate.  

The veteran is shown to have still been taking Verapamil in 
early 1993 and, when he was seen for VA outpatient treatment 
in April 1994, he reportedly denied having any history of 
either heart attack (myocardial infarction) or stroke 
(cerebrovascular accident).  Thereafter, a report pertaining 
to VA treatment rendered the veteran on January 30, 1995, 
five days after he either started or resumed taking 
Verapamil, reflects that he became dizzy earlier in the day 
while shopping.  He also developed left-sided numbness and 
weakness.  His Verapamil was at that point discontinued.  
Findings on physical examination included an ability to walk.  
A transient ischemic attack was apparently suspected.  A 
report pertaining to the veteran's hospitalization at a VA 
facility in November-December 1995 reflects that, following 
tests including serial EKGs, which were administered in 
response to earlier diagnostic findings from a pacemaker 
clinic including new T wave reversions, an acute myocardial 
infarction was ruled out.  Thereafter, a report pertaining to 
VA outpatient treatment rendered the veteran in January 1996 
reflects a recorded past history which included 
cerebrovascular accident.

A hospitalization report, dated in June 1997, noted that the 
veteran's prescribed medications included Isordil.  At 7:50 
AM on the morning on June 5, 1997, the veteran was brought to 
a VA facility by his daughter after having become dizzy 
earlier that morning after having taken his medicine and 
having passed out and fallen to the floor, striking his head.  
He was noted to have recently been prescribed Isordil in 
response to angina.  He was found to have an abrasion on his 
scalp.  Following his formal admission (on which the 
diagnoses included no cerebrovascular accidents), it was 
noted that the veteran's hypertension had been exacerbated by 
the Isordil.  His pacemaker was rechecked and adjusted to 
increase his heart rate, subsequent to which the veteran felt 
better.  His discharge medications included Theophylline.

A medical opinion, dated in April 1998, was received from a 
VA physician, J. Frutchey, M.D.  Dr. Frutchey noted that he 
had reviewed the veteran's treatment records, with a special 
emphasis to the events of early June 1997.  He noted that the 
veteran had been followed by Home Based Primary Care since 
February 1997, and was visited regularly by nursing staff 
with consultation by Dr. Cooper.  He complained of chest 
tightness and pressure.  He had multiple risk factors for 
coronary artery disease and it was likely that he was having 
angina.  He had used nitroglycerin in the past, but did not 
like to take it because of headaches.  He also had a history 
of labile hypertension and sporadic episodes of hypotension.  
A nurse reviewed the case with Dr. Cooper, and a low dose of 
Isordil (an oral form of nitroglycerin) was ordered.  
Nitrates such as Isordil are considered to be the very first 
line of therapy for coronary artery disease.  In discussing 
whether the Isordil was properly prescribed, taken and 
administered, Dr. Frutchey stated that he believed that it 
was likely that the patient was having symptoms consistent 
with coronary artery disease and that the Isordil was 
prescribed in an appropriately low dose considering the 
patient's history.  The doctor said that, from the record, it 
is clear that the veteran's spouse was uncooperative with 
follow-up education and instructions as given by the nurse 
over the phone.  The doctor commented that he could not make 
any statement as to whether the medication was properly taken 
or administered by patient at home.  Asked if the veteran's 
pacemaker could be affected by the drug, Dr. Frutchey noted 
that since the pacemaker is a solid state electronic device, 
it could not be affected by the medication.  It was noted 
that, as it turned out on admission to the hospital, the 
settings for the pacemaker were in need of adjustment and the 
rate was too slow.  The doctor commented that these settings 
can only be changed through specialized electronics and could 
not have been affected by the medication or the patient's 
fall.

After review of the entire record, including the VA medical 
opinion, the Board notes that the weight of the evidence 
esablishes that treatment provided to the veteran by the VA, 
including prescribing and adjusting certain drugs, did not 
lead to any additional disability involving heart attack or 
stroke.  Although the veteran contends that he incurred heart 
attack or stroke as a result of VA treatment, he has not 
presented any medical evidence to that effect, and as a 
layman he is not competent to provide an opinion on diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As it is not shown that the veteran has diability involving 
heart attack or stroke from VA treatment, the criteria for 
compensation under 38 U.S.C.A. § 1151 are not met.  The 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151; thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

B.  Increased rating for bronchial asthma

Disability evaluations are determined by the application of 
the VA's schedule for rating disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the different disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

In rating a disability, the entire history must be borne in 
mind.  However, in a claim for an increased rating, the more 
recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bronchial asthma is currently 
rated by the RO as 30 percent disabling under Diagnostic Code 
6602. 

Under this rating code, a 30 percent rating is assigned where 
forced expiratory volume in one second (FEV-1) is 56 to 70 
percent of predicted value; or the ratio of FEV-1 to forced 
vital capacity (FVC) is 56 to 70 percent; or there is daily 
inhalation or oral bronchodilator therapy; or there is use of 
inhalation anti-inflammatory medication.  A 60 percent 
evaluation is assigned for FEV-1 of 40 to 55 percent of 
predicted; or FEV-1/FVC is 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for where FEV-1 is less that 
40 percent predicted; or the FEV-1/FVC is less than 40 
percent; or more than one attack per week with episodes of 
respiratory failure; or which requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602.

After review of all the evidence, the Board finds that the 
veteran's bronchial asthma warrants an increased rating of 60 
percent.  His most recent VA respiratory examination, 
performed in June 2000, reported symptoms of cough, wheezing, 
and occasional sputum production.  He reported treatment with 
a Combivent metered-dose inhaler four times a day and a 
beclomethasone metered-dose inhaler twice a day.  Pulmonary 
function test revealed pre-bronchodilator findings of FVC of 
45 percent of predicted, FEV1 of 34 percent of predicted, and 
FEV-1/FVC of 74 percent.  Post-bronchodilator findings were 
FVC 51 percent predicted, FEV-1 of 41 percent predicted, and 
FEV1/FVC of 80 percent.  The report concluded with a 
diagnosis of asthma, with pulmonary function tests showing a 
moderate to severe obstructive pattern.  

Applying the results of pulmonary function tests to 
Diagnostic Code 6602, particularly the post-bronchodilator 
FEV-1 of 41 percent predicted, indicates that the veteran's 
bronchial asthma is now 60 percent disabling.  Thus, an 
increased rating to 60 percent for bronchial asthma is 
granted.  The benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), has been considered in granting this benefit.   


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart attack or stroke, claimed to be due to VA medical 
treatment, is denied.

A higher rating of 60 percent for bronchial asthma is 
granted.




REMAND

The remaining issue on appeal is entitlement to a TDIU 
rating.  As noted above, the Board has granted an increased 
rating of 60 percent for the veteran's service-connected 
bronchial asthma.  Accordingly, he now meets the schedular 
requirements for a TDIU rating pursuant to 38 C.F.R. § 4.16.  
Given this change in circumstances, and to accord the veteran 
due process, the RO should readjudicate the TDIU issue.

Accordingly, this issue is remanded to the RO for the 
following action:

After assuring compliance with the notice 
and duty to assist provisions of the law, 
the RO should readjudicate the veteran's 
claim for a TDIU rating.  If the claim is 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



